Citation Nr: 9919692	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

In his May 1998 substantive appeal, the veteran indicated 
that he wanted a hearing before a member of the Board of 
Veterans' Appeals (Board) at the local Regional Office (RO).  
A May 1998 letter to the veteran from the RO reflects the 
veteran was scheduled for video conference hearing with a 
member of the Board on June 7, 1999.  A June 11, 1999 report 
of contact with the veteran's representative reflects the 
veteran did not wish to have a hearing.  Thus, this action is 
properly before the Board for consideration.  



FINDING OF FACT

The veteran's PTSD is currently manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impaired memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.6, 4.130, Diagnostic Code 9411 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service personnel records reflect the veteran was awarded 
numerous citations and awards, including the Combat 
Infantryman Badge.

The veteran filed a claim of entitlement to service 
connection for PTSD in December 1996.  Upon Department of 
Veterans Affairs (VA) examination dated in October 1997, the 
veteran complained of nervousness, difficulty sleeping, and 
an inability to stand sudden noises.  The veteran reported he 
did not like army or western movies, and waking up with 
dreams of killing people.  The veteran reported flashbacks of 
his company being ambushed in Vietnam and a buddy having the 
bottom half of his face shot away.  The veteran reported 
nightmares about Vietnam on a weekly basis.  The veteran also 
reported he was unable to socialize because he was always 
angry with people, and that he was unable to maintain 
employment for the same reason.  The veteran stated he fought 
with his supervisors.  The veteran's wife reported the 
veteran was always talking about killing someone.  The 
veteran reported he no longer enjoyed fishing and hunting, 
and there was nothing he enjoyed doing.  It was noted the 
veteran was unemployed.  Affect was noted as sad and not 
constricted.  The examiner noted the veteran's thought 
process was coherent, and there were no specific suicidal or 
homicidal ideation, although the veteran did think he would 
be better off dead.  It was noted the veteran was without 
auditory or visual hallucinations.  The veteran was unable to 
remember three words after five minutes and refused serial 
sevens.  The veteran's fund of knowledge was noted as 
somewhat impaired.  A diagnosis of chronic PTSD and 
depressive disorder was noted.  

In a November 1997 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective December 12, 1996. 

In a June 1998 statement, the veteran's fifteen-year-old 
daughter stated that in the past her father was very 
supportive and interacted with her and her sister.  Her 
father was her best friend.  She further stated that now her 
father showed no interest in her school or church activities.  
Talking with her father had become very difficult and at 
times he did not respond.  She stated the veteran spent most 
of his time sleeping, fusing, or alone.  The veteran's 
daughter stated that since her father became ill, she had to 
grow up fast and learn to be more responsible and supportive 
of her mother.  

A June 1998 statement from the veteran's eight-year-old 
daughter reflects he no longer plays with her and he sleeps a 
lot.  She stated that the veteran was always fusing at her 
and her sister, and he did not like for them to make noise.  
She also stated they could not play music when he was in a 
bad mood.  She stated she loved her daddy, but he scared her 
when he talked about dying.

In a June 1998 statement, the veteran's spouse stated she 
provided the only source of family income aside from the 
veteran's benefits.  She also stated the veteran's attitude 
toward the family's financial situation caused him to have 
mood swings, a short temper, and sleepless nights worrying 
about how the bills would be paid.  The veteran's spouse 
stated that the veteran did not interact with family members 
anymore and relatives distanced themselves from him because 
of his sluggish attitude, short temper, and inability to 
tolerate noises.  She also stated the veteran cried, had 
angry outburst, withdrew from others, had decreased sexual 
interest, and often stated he was not worth "shit to his 
family."  

A June 1998 letter from A. M., a relative of the veteran, 
states the veteran made statements of suicidal and homicidal 
ideation at times.  A. M. stated the veteran attended few 
family gatherings, and when he did attend he was isolated or 
in a disagreeable state.  She also stated that her children 
spent most of their time at the veteran's house and referred 
to him as the "grouch."  

Upon VA examination dated in October 1998, the veteran 
reported difficulty falling asleep and staying asleep; 
awakening with either intrusive thoughts of combat in Vietnam 
or vivid dreams of combat themes.  The veteran also reported 
having held various odd jobs up until 1996, and having held 
fifteen different jobs in one year.  The veteran reported an 
inability to get along with his supervisors and peers.  The 
veteran reported intrusive thoughts daily and nightmares at 
least twice a week.  The veteran's wife reported he was 
drenched in sweat at night, thrashed in his sleep, and had 
startle reactions if touched.  Socially, the veteran reported 
he had abandoned friends and family, having nothing to do 
with his family of origin nor they with him because of his 
irritability.  It was noted the veteran was triggered by 
sudden movements, the smell of fish, shooting scenes on 
television and movies, loud noises, and certain voice 
inflections.  It was also noted the veteran had very low 
energy, felt worthless, and had entertained occasional 
suicidal thoughts.  Severe impairment of appetite was noted.  
Mood swings, hypervigilance at times, and very low energy and 
lethargy at other times were noted.  Panic attacks were noted 
as sudden and often without external triggers.  Intrusive 
thoughts were noted as frequent, and diminished interest in 
everybody and everything was also noted.  The examiner noted 
the veteran had difficulty remembering some dates and events.  
The veteran was tense and anxious, and his mood was 
depressed.  Affect was noted as dull, range of affect was 
noted as constricted.  Thought processes were noted as 
coherent and the examiner noted no evidence of delusions or 
hallucinations.  The examiner also noted poor concentration, 
impaired recall and judgment, and difficulty remembering 
things.  The veteran's abstract ability was noted as marginal 
and medical reasoning was noted as difficult.  The examiner 
also noted notable psychomotor retardation.  A relevant 
diagnosis of chronic PTSD was noted.  The examiner noted the 
veteran's symptomatology had deteriorated in the past year, 
particularly with a deepening of depression and an increase 
in social isolation.  A global assessment of functioning 
score of 50 was noted.

In an October 1998 rating decision, the RO increased the 
veteran's disability evaluation to 50 percent, effective 
October 6, 1998.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  Under the current 
rating criteria, a 30 percent evaluation is warranted for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Analysis

The veteran contends that an increased evaluation would be 
more reflective of the severity of his PTSD.

Following a review of the record, the Board concludes an 
evaluation in excess of 50 percent is not warranted at this 
time.  The Board is cognizant of the evidence of isolation 
from family and society, difficulty maintaining employment, 
impaired judgment, recall, and abstract thought, panic 
attacks, lack of motivation and interest in anything or 
anyone, and mood swings.  However, the Board finds these 
symptoms more nearly approximate to the 50 percent schedular 
criteria in that they demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; panic attacks more than 
once a week; difficulty in understanding complex commands; 
memory impairment; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The record is silent for competent evidence of illogical or 
obscure speech, obsessional rituals, near continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  The record is further 
silent for competent evidence of total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.

The Board notes consideration has been given to all of the 
evidence, including service medical records and post-service 
medical records.  A disability evaluation in excess of 50 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) recent decision 
in Fenderson.



ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

